oOo co JN HD Wr FP W WH —

NN wo N NO NPB HN NY HN NO + | SB SB Ke Se KF SEF ES hl
oOo QD DB Ww BP WwW NY —|§ CO OO MO IN DH A F&F WD WY | S&S

CHse 6:19-cv-01432-RBD-DCI Document 28 Filed 01/15/20 Page 1 of 2 PagelD 173

UNITED STATES DISTRICT COURT 2 o =
MIDDLE DISTRICT OF FLORIDA ES OH
ORLANDO DIVISION ees 9
DAVID TOM, Case No.: “.  &}
co
Plaintiff, 6:19-CV-1432-ORL-RBD-DCI

Vv.

CITY OF INDIAN HARBOUR BEACH,
A MUNICIPALITY WITHIN THE
STATE OF FLORIDA

AND

INDIAN HARBOUR BEACH VOLUNTEER
FIRE DEPARTMENT INC.

 

Defendants.

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

Pursuant to Rule 41(a)(1A)(ii) of the Federal Rules of Civil Procedure and
Middle District Local Rule 3.08. it is hereby stipulated and agreed by and between all
parties that all claims of Plaintiff David Tom shall be dismissed, and this lawsuit shall be

dismissed with prejudice.

It is further agreed that each party shall bear his/its own attorneys’ fees and

costs.

Dated this 15th day of January 2020.

 

 

 
O
Tp

 

ise 6:19-cv-01432-RBD-DCI Document 28 Filed 01/15/20 Page 2 of 2 PagelD 174

CERTIFICATE OF SERVICE

I certify that on January 15th 2020, | filed a copy of the foregoing with the Clerk
of the Court in person and an electronic copy was sent to Douglas Noah, counsel for
Defendant — CITY OF INDIAN HARBOUR BEACH, Patricia M. Rego Chapman,
counsel for Defendant — CITY OF INDIAN HARBOUR BEACH, and Louis Wilson,
counsel for Defendant - INDIAN HARBOUR BEACH VOLUNTEER FIRE
DEPARTMENT, INC.
Dated: January 15th, 2020

Respectfully Submitted,

 

: A /s/ Patricia M. Chapman
D&VID TOM DOUGLAS T. NOAH. ESQ.
1058 Herne Avenue Florida Bar No. 0863970
Palm Bay, FL. 32907 PATRICIA M. REGO CHAPMAN, ESQ.
321-725-9212 Florida Bar No. 085309
Plaintiff, Pro Se Dean, Ringers, Morgan & Lawton, P.A.

Post Office Box 2928

Orlando, Florida 32802-2928

Tel: 407-422-4310 Fax: 407-648-0233
DNoah@drml-law.com
PChapman@drml-law.com

Attorneys for Defendant,

City of Indian Harbour Beach

/s/ Louis D. Wilson

LOUIS D. WILSON

Florida Bar No. 0062257
ldwilson@fordharrison.com
FORDHARRISON LLP

1901 S. Harbor City Blvd., Suite 501
Melbourne, FL 32901

T 321-724-5670 | F 321-724-5979
Attorneys for Defendant,

Indian Harbour Beach Volunteer Fire
Department, Inc.

 

 
